EXHIBIT 10.3
AMENDMENT NO. 2
TO THE
TOREADOR RESOURCES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
     TOREADOR RESOURCES CORPORATION, a Delaware corporation (the “Company”),
pursuant to the authority granted in Article 9 of the Toreador Resources
Corporation 2005 Long-Term Incentive Plan (the “Plan”), hereby amends the Plan,
effective as of March 12, 2008, to update the provision in the Plan governing
capital adjustments made with respect to “Awards” (as defined in the Plan)
granted pursuant to the Plan.
     1. Effective as of March 12, 2008, Article 11 is hereby amended by deleting
said Article in its entirety and substituting in lieu thereof the following:
ARTICLE 11
CAPITAL ADJUSTMENTS
     In the event that any dividend or other distribution (whether in the form
of cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.
     Upon the occurrence of any such adjustment, the Company shall provide
notice to each affected Participant of its computation of such adjustment which
shall be conclusive and shall be binding upon each such Participant.





--------------------------------------------------------------------------------



 



     2. Except as amended hereby, the Plan, as previously amended, shall remain
in full effect.
     IN WITNESS WHEREOF, the Plan is amended effective as of the dates set forth
above.

            TOREADOR RESOURCES CORPORATION
      By:   /s/ Nigel Lovett         Name:   Nigel Lovett        Title:  
President and Chief Executive Officer     

2